DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 10, 13-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Czaplicki et al. (US 7,125,461) in view of Kamae et al. (US 2011/0097568) and Czaplicki (US 2005/0119372) (Referred to ‘372).
Regarding claim 1, Czaplicki teaches an activatable material used as a structural reinforcement and an adhesive which may expand and cure (Col. 2, Lines 7-20). The activatable material includes an epoxy resin, a thermoplastic polyether, a blowing agent and a curing agent (Col. 3, Lines 21-25). The activatable material may expand by at least 5000% or greater based on the original volume of the material (Col. 2, Lines 53-55). The epoxy resin may be present in an amount ranging from 40% to 60%by weight (Col. 3, Line 2), and may be a liquid epoxy resin (“room temperature liquid epoxy resin”) (Col. 3, Lines 11-13), the thermoplastic polyether may be in a range from 5% to 25% by weight (Col. 3, Lines 36-37), the blowing agent may be in the range from 0% to 5% (Col. 4, Lines 52-56) and the curing agent may be present in a range from 0% to 7% by weight (Col. 5, Lines 5-6), which overlaps with the instant claims. It has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05 (I).
Czaplicki is silent with respect to the thermoplastic polyether being polyether sulfone.
Kamae teaches epoxy resin compositions for use as a matrix resin for composites for producing structural parts of aircrafts (Pg. 1, Paragraph [0001]). Kamae additionally teaches a 
Therefore, one of ordinary skill in the art before the filing of the invention would have found it obvious to form the activatable material of Czaplicki where the thermoplastic polyether is formed as a high glass transition temperature material such as polyethersulfone in order to have high heat resistance as taught in Kamae.
Czaplicki is further silent with respect to the blowing agent being a physical blowing agent.
Czaplicki (‘372) teaches a foam in place structural material used for reinforcement of structural members (Pg. 1, Paragraph [0002]). The materials includes a first component, preferably an epoxy, and a second component, a curing agent, in the presence of a physical blowing agent which produces an exothermic reaction which softens the thermoplastic shell of the physical blowing agent enabling expansion (Pg. 2, Paragraph [0009]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the blowing agent of Czaplicki such that the blowing agent is a physical blowing agent enabling expansion during an exothermic reaction and creating a foam-in-place structural material as taught by Czaplicki (‘372). 
Regarding claim 2, Czaplicki teaches the activatable material as discussed above with respect to claim 1.  As discussed above, the activatable material includes an epoxy resin, a 
Regarding claims 3-4, Czaplicki teaches the activatable material as discussed above with respect to claim 1. The epoxy resin may be a regular epoxy resin, may be modified with a polymeric additive or may be several mixtures of different epoxy resins (“epoxy/reactive diluent room temperature liquid resin” & “a mixture of a neat room temperature liquid epoxy resin and epoxy/reactive diluent room temperature liquid resin”) (Col. 3, Lines 11-28).
Regarding claim 5, Czaplicki teaches the activatable material as discussed above with respect to claim 1. As discussed above, the epoxy resin may be present in a range from 40% to 60% by weight.
Regarding claim 10, Czaplicki teaches the activatable material as discussed above with respect to claim 1. As discussed above, the thermoplastic polyether, may be present in a range from 5% to 25% by weight, which overlaps with the instant claims. It has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05 (I).
Regarding claim 13, Czaplicki teaches the activatable material as discussed above with respect to claim 1. As discussed above, the material may expand by at least 5000%. 
Regarding claim 14, Czaplicki teaches the activatable material as discussed above with respect to claim 1. The material may include fillers such as flame retardants (Col. 6, Lines 35-41). As such, one of ordinary skill in the art would appreciate that the curing of the material with flame retardants would cure to a composition that is fire retardant. 
claim 15, Czaplicki teaches the activatable material as discussed above with respect to claim 1. The blowing agent may be an amide or an amine (“no blowing agent other than a physical blowing agent”) (Col. 4, Lines 34-35).
Regarding claim 16, Czaplicki teaches the activatable material as discussed above with respect to claim 1. The activatable material may be applied to a backing material (“film”) Col. 8, Lines 59).
Regarding claims 18-19, Czaplicki teaches the activatable material as discussed above with respect to claim 1. As discussed above the material may be cured and may include fillers such as flame retardants (Col. 6, Lines 35-41). As such, one of ordinary skill in the art would appreciate that the curing of the material with flame retardants would cure to a composition that is fire retardant. 

Claims 11-12 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Czaplicki et al. (Us 7,125,461) in view of Kamae et al. (US 2011/0097568) as applied to claim 1 above, and further in view of Smith (US 2008/0166484).
Regarding claims 11-12 and 20-25, Czaplicki teaches the activatable material as discussed above with respect to claim 1. The material may also include fillers such as flame retardants (Col. 6, Lines 35-41).
Czaplicki is silent with respect to the material comprising 10 to 20 wt% flame retardants, according to claim 11, comprising 0.5 to 25 wt% flame retardants, according to claims 20 and 23, and greater than 5 wt% of an intumescent graphite flame retardant and greater than 7 wt% of a red phosphorus flame retardant, according to claim 12. Additionally, Czaplicki is silent with respect to the material being fire retardant to the extent that is passes the Federal Aviation Regulation (FAR) test method 25.856, according to claims 22 and 25.

As such, regarding claims 11-12, 20, and 23, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the material as taught by Czaplicki with flame retardants in which the flame retardants are expandable graphite and red phosphorus between 1 and 60% in order to produce an intumescent layer to achieve excellent flame retardancy through a synergistic effect as taught by Smith. 
Additionally, regarding claims 21 and 24, one of ordinary skill in the art would appreciate that when fire retardants are included in the composition of the structural adhesive film, the film would therefore act as a fire retardant composition. 
Additionally, regarding claims 22 and 25, one of ordinary skill in the art would appreciate that the methods of preparing the uncured compositions are similar in that the steps include continuous heating and mixing (Applicant's Specification, Pg. 10, Lines 13-31; Czaplicki, Col 7, Lines 1-11). Additionally, the materials of the structural adhesive film are similar to those present in the applicant’s invention (Applicant's specification, Pg. 3-5, Lines 2-12; Czaplicki, as .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Czaplicki et al. (Us 7,125,461) in view of Kamae et al. (US 2011/0097568) as applied to claims 1 and 16 above, and further in view of Elgimiabi et al. (EP 2,700,683).
Regarding claim 17, Czaplicki teaches the activatable material as discussed above with respect to claims 1 and 16. 
Czaplicki is silent with respect to the material and the backing having a thickness of less than 2 mm.
Elgimiabi teaches a structural adhesive film (Pg. 3, Paragraph [0012]). The film includes an epoxy compound, a thermoplastic resin, an epoxy curing agent, and an optional toughening agent (Pg. 3, Paragraph [0012]). The film may have a thickness from 0.3 to 1 mm (Pg. 7, Paragraph [0050]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the material on the backing of Czaplicki such that the thickness is in a range of 0.3 to 1 mm as taught by Elgimiabi such that both are directed towards adhesive materials for structural reinforcement. 

Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive.
On pages 2-4, applicant argues that the components in Czaplicki I (US 7,125,461) are provided in a homogenous mixture and not in the method provided by Czaplicki II (US 2005/0119372) which provides a chemical reaction in order to expand the physical blowing agent. Instead the homogenous mixture prevents this and the examiner’s response being Czaplicki I teaching methods other than a homogenous mixture does not support the combination. Additionally, the applicant argues that Czaplicki I does not teach activation of the material through expansion of the blowing agent. 
The examiner first notes that the teaching of Czaplicki I being methods other than homogenous mixtures results in one of ordinary skill in the art appreciating that although the homogenous mixture method may be preferred, other methods are achievable in Czaplicki I. MPEP 2123 II. teaches (Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442,169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554,31 USPQ2d 1130, 1132 (Fed. Cir. 1994)). Furthermore, Czaplicki I specifically teaches that the activation of an activatable material includes the foaming of the material such that “the phrase activatable material may be activated to change states by an ambient condition or another condition. For example, the material may expand, flow, melt, cure, a combination thereof or the like upon exposure to a condition such as heat, pressure, chemical exposure, combinations thereof or the like (Col. 2, Lines 14-20).” As such, Czaplicki I appreciates the conditions and the formation methods of Czaplicki II. Furthermore, as described in the previous rejection on page 4, Czaplicki II teaches the use of physical blowing agents 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

DANIEL P. DILLON
Examiner
Art Unit 1783


/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783